Citation Nr: 1004165	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-23 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) that 
denied the Veteran's claim for service connection for 
hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran contends that she is entitled to service 
connection for her hypertension because it began during 
active service and she was diagnosed and treated for such 
within two months of discharge.

The service treatment records reveal that the Veteran had an 
abnormal electrocardiogram (EKG) in November 1991.  In 
February 1992, it was noted that the Veteran's blood pressure 
readings of 116/90 were mildly high.  During the March 1992 
separation examination, the Veteran was noted to have 
borderline hypertension.  The Veteran's blood pressure was 
monitored for five days.  An echocardiogram in April 1992 did 
not indicate any abnormalities. 

During a September 2005 VA hypertension examination, the 
Veteran's claims file was not available, but the examiner 
reviewed her computerized patient record.  The Veteran 
reported that at the time of her separation examination, she 
had symptoms of blurred vision and headaches.  After 
receiving a history from the Veteran, performing a physical 
examination, and discussing the results of an EKG and an ECG, 
the examiner rendered diagnoses that included hypertension, 
which was controlled with blood pressure medication.  

The Veteran testified before the undersigned Veterans Law 
Judge during a November 2009 Travel Board hearing.  She said 
that seven or eight months prior to discharge she went to the 
dispensary and was told that her blood pressure was high.  
She had an electrocardiogram performed and she related that 
the doctor told her that everything was normal but if her 
blood pressure continued to rise he would have to put her on 
blood pressure medication.  She testified that in 1992, 
subsequent to discharge, she went to the VA clinic in 
Columbus, Georgia, and was put on blood pressure medication 
because her blood pressure was too high.  She said that she 
has been on blood pressure medication continuously since that 
time.

While the Veteran has been provided with a VA hypertension 
examination, the examiner did not specifically address 
whether there is a direct relationship between the Veteran's 
current hypertension and active service.  In light of the 
above, the Board finds that another VA hypertension 
examination should be provided to determine whether the 
Veteran's current hypertension is related to active service.  
See 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

As noted above, the Veteran indicated that she has been 
continuously treated for hypertension at the VA clinic in 
Columbus, Georgia since 1992.  However, VA treatment records 
dating prior to July 1997 from that facility have not been 
associated with the claims file and, thus, should be secured 
on remand.  Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  
     
Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA outpatient treatment 
records dating from September 1992 through 
July 1997 from the VA outpatient clinic in 
Columbus, GA.

2.  Schedule the Veteran for a VA 
hypertension examination to provide an 
opinion as to the possible relationship 
between her hypertension and active 
service.  The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that her current hypertension 
arose during service, or is otherwise 
related to her military service.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


